DENNIS MCNEAL, Appellant,
v.
ROGER C. JACOBSON, JACOBSON AUCTION, INC., RIVERSIDE NATIONAL BANK OF FLORIDA, UNIVERSAL LAND TITLE COMPANY, GERTRUDE B. HALL, Notary Public, CLINTON PRINCE, Jr., and MARY ELIZABETH BENJAMIN, Appellees.
No. 4D09-106.
District Court of Appeal of Florida, Fourth District.
September 23, 2009.
Dennis McNeal, Fort Lauderdale, pro se.
Stephen D. Fromang, Vero Beach, for appellee Roger Jacobson.
J. Atwood Taylor, III, and Deborah Martin-Lee of Rossway Moore & Taylor, Vero Beach, for appellees Clinton Prince, Jr. and Riverside National Bank of Florida.
Steven M. Goldsmith of Steven M. Goldsmith, P.A., Boca Raton, and Raymond M. Suarez, West Palm Beach, for appellee Universal Land Title, Inc.
PER CURIAM.
Affirmed.
FARMER, HAZOURI and CIKLIN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.